—Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered March 4, 1997, convicting him of burglary in the second degree, petit larceny, criminal possession of stolen property in the fifth degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not err in denying his motion pursuant to CPL 30.30 to dismiss the indictment without holding a hearing. The motion papers submitted by the parties provided a sufficient basis for the court’s determination (see, People v Cassels, 260 AD2d 392).
The defendant’s remaining contentions are without merit. Altman, J. P., Florio, H. Miller and Schmidt, JJ., concur.